Case 1:20-cv-20637-JEM Document 1 Entered on FLSD Docket 02/12/2020 Page 1 of 10



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                                         MIAMI DIVISION

   CARLOS CUBILLAS,


          Plaintiff,

          v.

   ALEX AZAR, in his capacity as Secretary of
   the United States Department of Health and
   Human Services,
                                                    Case No. _________

          Defendant.

                                                      JURY TRIAL DEMANDED




                                              COMPLAINT

         Plaintiff CARLOS CUBILLAS brings this action against Defendant Alex Azar, in his

  official capacity as Secretary of the United States Department of Health and Human Services

  (hereinafter, “the Secretary”), to obtain injunctive relief for violation of federal law. Plaintiff

  makes the following allegations based on the investigation of counsel, information and belief, and

  on personal knowledge.

                                         I.    SUMMARY

         1.      This case presents a simple question: is the Secretary bound by the Supreme Court’s

  decisions in U.S. v. Stauffer Chemical Co., 464 U.S. 165 (1984) and Astoria Federal Savings &

  Loan v. Solimino, 501 U.S. 104 (1991) such that collateral estoppel can apply against the Secretary

  where the Secretary has previously litigated, and lost, an issue against the same party?
Case 1:20-cv-20637-JEM Document 1 Entered on FLSD Docket 02/12/2020 Page 2 of 10



         2.      Likewise, having previously determined multiple times that coverage of a medical

  device to treat Plaintiff’s extremely lethal form of brain cancer was appropriate, is it arbitrary and

  capricious for the Secretary to decide otherwise when the facts and/or circumstances have not

  changed?

         3.      In the case at issue here, the Secretary asserts that his regulations (rather than the

  directives of the Supreme Court) preclude collateral estoppel and that month-to-month differing

  decisions (where the facts and/or circumstances have not changed) on Plaintiff’s life-saving care

  are not arbitrary and capricious. Plaintiff asserts that those positions are wholly without merit.

         4.      Tragically, the Plaintiff is suffering from a particularly deadly form of brain cancer,

  glioblastoma (GBM)1, and is seeking coverage for life-saving treatment. In a particularly cruel

  twist, on a month-to-month basis, the Secretary is forcing the Plaintiff to repeatedly prove that he

  is entitled to the treatment and the Secretary’s decisions differ with no predictable pattern. Thus,

  the Secretary is playing a game of chance with the Plaintiff’s life – maybe this month he will get

  life-saving treatment – maybe he won’t.

                                      II.    JURISDICTION

         5.      This Court has jurisdiction over this action pursuant to 42 U.S.C. §§ 405(g) and

  1395ff. The Plaintiff is filing suit after a final decision of the Medicare Appeals Council (acting

  on behalf of the Secretary) denying coverage of his Medicare claim (and, therefore, has exhausted

  his administrative remedies), the amount-in-controversy is more than $1,630 (42 U.S.C. §§

  1395ff(b)(1)(E)(i) and 1395ff(b)(1)(E)(iii)), and this suit was filed within 60 days of the

  Secretary’s final decision, as a result of escalation. See 42 C.F.R. § 405.1016(f).




  1
   Former Senators Edward Kennedy and John McCain also suffered, and died from, this kind of
  cancer.


                                                    2
Case 1:20-cv-20637-JEM Document 1 Entered on FLSD Docket 02/12/2020 Page 3 of 10



         6.      Venue is proper in this district pursuant to 42 U.S.C. § 405(g) because this action

  is being brought in the district where Plaintiff resides.

                                          III.   PARTIES

         7.      Plaintiff Carlos Cubillas is an individual and a resident of the State of Florida. Mr.

  Cubillas is eligible for Medicare on the basis of age (or disability) as previously determined by the

  Secretary.

         8.      Defendant Alex Azar is sued in his official capacity as the Secretary of Health and

  Human Services.

                                 IV.    LEGAL BACKGROUND

         9.      Of course, the doctrine of mutual collateral estoppel applies to the government and

  may bar the government from re-litigating facts/issues the government previously litigated and

  lost. See U.S. v. Stauffer Chemical Co., 464 U.S. 165 (1984).

         10.     Moreover, collateral estoppel may be based not only on litigation in federal or state

  courts but also on proceedings before an agency, when the agency is acting in a judicial capacity.

  In Astoria Federal Savings & Loan Assoc. v. Solimino, 501 U.S. 104, 107-8 (1991), the Supreme

  Court held that:

                 We have long favored application of the common-law doctrines of collateral
                 estoppel (as to issues) and res judicata (as to claims) to those determinations
                 of administrative bodies that have attained finality. When an administrative
                 agency is acting in a judicial capacity and resolves dispute issues of fact
                 properly before it which the parties have had an adequate opportunity to
                 litigate, the courts have not hesitated to apply res judicata to enforce repose.
                 Such repose is justified on the sound and obvious principle of judicial policy
                 that a losing litigant deserves no rematch after a defeat fairly suffered, in
                 adversarial proceedings, on an issue identical in substance to the one he
                 subsequently seeks to raise. To hold otherwise would, as a general matter,
                 impose unjustifiably upon those who have already shouldered their burdens,
                 and drain the resources of an adjudicatory system with disputes resisting
                 resolution. The principle holds true when a court has resolved an issue, and



                                                    3
Case 1:20-cv-20637-JEM Document 1 Entered on FLSD Docket 02/12/2020 Page 4 of 10



                  should do so equally when the issue has been decided by an administrative
                  agency, be it state or federal, which acts in a judicial capacity.

            11.   The application of collateral estoppel to agency determinations (even against

  agencies) has been affirmed in numerous cases. See, e.g., Brewster v. Barnhart, 145 Fed.App’x.

  542 (6th Cir. 2005) (SSA ALJ bound by prior work determination).

            12.   Beyond the application of collateral estoppel and the arbitrary and capricious

  standard, Plaintiffs also assert that the simple denial of coverage is not supported by substantial

  evidence, is arbitrary and capricious, and is contrary to law, etc.

                                V.    FACTUAL BACKGROUND

            Tumor Treatment Field Therapy (TTFT)

            13.   Glioblastoma multiforme (GBM) is an unusually deadly type of brain cancer.

  Without treatment, survival is typically three months. Even with traditional forms of treatment,

  the survival rate at two years after treatment is ~31%, while at five years, only ~5% of patients are

  living.

            14.   More recently, treating GBM using alternating electric fields has been developed.

  This is known as tumor treatment field therapy (TTFT). Alternating electric fields interfere with

  tumor cell replication and have been shown to dramatically increase the period during which the

  GBM does not progress, as well as overall survival rates. Indeed, TTFT has proven so effective

  that, in late 2014, a randomized clinical trial of TTFT was suspended because it would have been

  unethical to withhold TTFT treatment from the control group.2



  2
    In much scientific research, study participants are randomly assigned to “control” and “test”
  groups. The “control” group does not receive the treatment being tested. In contrast, the “test”
  group does. Proceeding in this way facilitates the determination of which effects, if any, are the
  result of the tested treatment as opposed to normal variation among the study participants.
  During the course of a study, interim results are frequently measured to determine whether the
  study is proceeding as planned and whether any changes are needed. When the interim results

                                                    4
Case 1:20-cv-20637-JEM Document 1 Entered on FLSD Docket 02/12/2020 Page 5 of 10



         15.     In ground-breaking papers published in the Journal of the American Medical

  Association (JAMA)3 in 2015 and 2017, TTFT was shown to increase the two-year survival rate

  by more than 38% and to nearly triple the five-year survival rate.4

         16.     As reported, TTFT was the first significant advance in treating GBM in more than

  a decade. TTFT has become the standard of care for treating GBM and essentially all private

  insurers cover TTFT. TTFT saves and/or extends GBM patients’ lives, in some instances, by

  years. Between January 2016 and December 2018, at least 93 scientific papers were published

  demonstrating the effectiveness of TTFT. It is given a level one recommendation in the National

  Comprehensive Cancer Network (NCCN) guidelines, i.e., there is consensus, among the experts,

  based on a high level of evidence, that TTFT is a recommended intervention.

         17.     The sole supplier of the equipment that delivers TTFT is Novocure, Inc. which

  manufactures the Optune system. The Optune system is rented on a monthly basis. Thus, after a

  patient is prescribed the Optune system, they will have monthly claims for Medicare coverage.

  Sadly, there is no known cure for GBM and patients prescribed TTFT treatment will have to

  continue that treatment for the rest of their hopefully extended lives.


  indicate that the tested treatment has a significant effect on health or safety, either negative or
  positive, ethical guidelines dictate that the study should be halted. Thus, if the interim results
  indicate that the tested treatment was significantly more likely to result in death than the control
  group, the study would be halted and the treatment no longer given to the “test” group.
  Likewise, if the interim result indicated that the tested treatment was literally life-saving, the
  study would be halted and the treatment would be made available to the “control” group. In
  those circumstances, withholding the treatment from the “control” group would be unethical.
  3
   The Journal of the American Medical Association (JAMA) is widely regarded as one of the
  most prestigious medical journal in the United States and the world.
  4
   See Stupp, et al., “MAINTENANCE THERAPY WITH TUMOR-TREATING FIELDS PLUS
  TEMOZOLOMIDE VS. TEMOZOLOMIDE ALONE FOR GLIOBLASTOMA: A RANDOMIZED CLINICAL
  TRIAL”, JAMA, Vol. 314, No. 23, pgs. 2535-43 (December 15, 2015); Stupp, et al., “EFFECT OF
  TUMOR TREATING FIELDS PLUS MAINTENANCE TEMOZOLOMIDE VS. MAINTENANCE
  TEMOZOLOMIDE ALONE ON SURVIVAL IN PATIENTS WITH GLIOBLASTOMA”, JAMA, Vol. 318, No.
  23, pgs. 2306-2316 (December 19, 2017).


                                                    5
Case 1:20-cv-20637-JEM Document 1 Entered on FLSD Docket 02/12/2020 Page 6 of 10



          The Medicare Appeals Process

          18.     Claims submitted by beneficiaries enrolled in Original Medicare are subject to a

  five (5) level appeal process, that can (and typically does) take more than a year. At the first stage,

  a beneficiary submits a claim. If the claim is denied, the beneficiary can request “redetermination.”

  If the claim is still denied, the beneficiary can request “reconsideration.” If the claim is still denied,

  the beneficiary can appeal to an Administrative Law Judge (ALJ). If the ALJ denies the claim,

  the beneficiary can appeal to the Medicare Appeals Council (MAC). Finally, if the claim is still

  denied, the beneficiary can file suit in district court.

          19.     While the statues and regulations require both ALJs and the MAC to issue decisions

  within 90 days, those deadlines are routinely missed. Thus, beneficiaries seeking coverage are

  often thrown into a multi-year effort to obtain final decisions in their cases before they can seek

  relief in a federal court.

          Facts Specific to Mr. Cubillas

          20.     Mr. Cubillas has been diagnosed with a GBM and, after other treatment, has been

  prescribed TTFT.

          21.     Mr. Cubillas has previously received two favorable decisions from ALJs

  determining that TTFT was medically reasonable and necessary for him and a covered benefit.

  See ALJ Appeal Nos. 1-8719417115 (September 11, 2019), and 1-8451679704 (October 7, 2019.

  The Secretary did not appeal any of those decisions and they have become final.

          22.     Nevertheless, on September 5, 2019 ALJ MacDougall issued a decision in ALJ

  Appeal No. 1-8415607840 holding that TTFT was not medically reasonable and necessary for Mr.

  Cubillas and denying coverage.




                                                      6
Case 1:20-cv-20637-JEM Document 1 Entered on FLSD Docket 02/12/2020 Page 7 of 10



          23.      Mr. Cubillas timely appealed ALJ MacDougall’s decision on September 18, 2019.

  When no decision was received within 90 days, pursuant to 42 C.F.R. § 405.1016(f), Mr. Cubillas

  filed a notice of escalation on December 31, 2019.

          24.      On January 22, 2020, the Medicare Appeals Council (MAC) responded indicating

  that judicial review within 60 days was authorized.

          25.      Accordingly, Mr. Cubillas is entitled to judicial review.

                                         CAUSES OF ACTION

                                               COUNT I
                                     Violation of 42 U.S.C. §405(g)
                                            (contrary to law)

          26.      Plaintiff hereby incorporates paragraphs 1-78 herein.

          27.      Based on the foregoing, Plaintiff asks the Court to reverse the Secretary’s Decisions

  as contrary to law, as arbitrary and capricious, an abuse of discretion, and unsupported by the

  evidence, and issue an order finding that Plaintiff’s claim are covered and direct the Secretary to

  make appropriate payment for the claims that are the subject of this case.

                                              COUNT II
                                    Violation of 5 U.S.C. § 706(1)
                             (unlawfully withheld or unreasonably delayed)

          28.      Based on the foregoing, Plaintiff asks the Court to reverse the Secretary’s Decisions

  as unlawfully withheld or unreasonably delayed and unsupported by the evidence, and issue an

  order finding that Plaintiff’s claim is covered and direct the Secretary to make appropriate payment

  for the claims that are the subject of this case.

                                               COUNT III
                                     Violation of 5 U.S.C § 706(2)(A)
                (arbitrary and capricious, abuse of discretion, not in accordance with law)

          29.      Paragraphs 1-81 are incorporated by reference as if fully set forth herein.




                                                      7
Case 1:20-cv-20637-JEM Document 1 Entered on FLSD Docket 02/12/2020 Page 8 of 10



          30.     Based on the foregoing, Plaintiff asks the Court to reverse the Secretary’s Decisions

  as arbitrary and capricious, an abuse of discretion, and otherwise not in accordance with the law,

  and issue an order finding that Plaintiff’s claims are covered and direct the Secretary to make

  appropriate payment for the claims that are the subject of this case.

                                                COUNT IV
                                     Violation of 5 U.S.C § 706(2)(C)
                             (in excess of statutory jurisdiction, authority, or
                                   limitations or short of statutory right)

          31.     Paragraphs 1-83 are incorporated by reference as if fully set forth herein.

          32.     Based on the foregoing, Plaintiff asks the Court to reverse the Secretary’s Decisions

  as in excess of the Secretary’s authority and limitations and short of Plaintiff’s statutory rights and

  issue an order finding that Plaintiff’s claims are covered and direct the Secretary to make

  appropriate payment for the claims that are the subject of this case.

                                              COUNT V
                                   Violation of 5 U.S.C § 706(2)(D)
                           (without observance of procedure required by law)

          33.     Paragraphs 1-85 are incorporated by reference as if fully set forth herein.

          34.     Based on the foregoing, Plaintiff asks the Court to reverse the Secretary’s Decisions

  as done without observance of the procedure required by law and issue an order finding that

  Plaintiff’s claims are covered and direct the Secretary to make appropriate payment for the claims

  that are the subject of this case.

                                              COUNT VI
                                    Violation of 5 U.S.C § 706(2)(E)
                                 (not supported by substantial evidence)

          35.     Paragraphs 1-87 are incorporated by reference as if fully set forth herein.

          36.     Based on the foregoing, Plaintiff asks the Court to reverse the Secretary’s Decisions

  as not supported by substantial evidence and issue an order finding that Plaintiff’s claims are



                                                     8
Case 1:20-cv-20637-JEM Document 1 Entered on FLSD Docket 02/12/2020 Page 9 of 10



  covered and direct the Secretary to make appropriate payment for the claims that are the subject

  of this case.

                                    VI.   PRAYER FOR RELIEF

          WHEREFORE, Plaintiff asks that this Court:

          A.      Enter an order:

                  (1)    finding that the Secretary is collaterally estopped from relitigating whether

  TTFT treatment for Plaintiff is a covered benefit;

                  (2)    finding that, in light of the prior decisions granting coverage, the denial at

  issue in this case is arbitrary and capricious;

                  (3)    finding that TTFT is medically reasonable and necessary for the Plaintiff

  and a covered Medicare benefit;

                  (4)    directing the Secretary to cover the claim at issue in this case;

          B.      Award attorneys’ fees and costs to Plaintiff as permitted by law; and

          C.      Provide such further and other relief this Court deems appropriate.

  Dated: February 12, 2020

                                                    Respectfully submitted,

                                                    /s/ Camilla J. Cohen
                                                    Camilla J. Cohen
                                                    Florida Bar No. 106899
                                                    ccohen@reedsmith.com
                                                    iromero@reedsmith.com
                                                    REED SMITH LLP
                                                    1001 Brickell Bay Drive, 9th Floor
                                                    Miami, Florida 33131
                                                    Telephone: (786) 747-0200
                                                    Fax: (786) 747-0299

                                                    And




                                                       9
Case 1:20-cv-20637-JEM Document 1 Entered on FLSD Docket 02/12/2020 Page 10 of 10



                                     PARRISH LAW OFFICES
                                     James C. Pistorino (Pro Hac Vice Motion
                                       forthcoming)
                                     788 Washington Road
                                     Pittsburgh, PA 15228
                                     Telephone: (412) 561-6250
                                     james@dparrishlaw.com

                                     Attorneys for Plaintiff




                                       10
